  Case 1:19-cv-00963-JTN-RSK ECF No. 14 filed 02/05/20 PageID.97 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 ELIZABETH ROSE WHITE MCDONNELL,

        Plaintiff,
                                                                          Case No. 1:19-cv-963
 v.
                                                                          HON. JANET T. NEFF
 KALAMAZOO COUNTY, et al.,

        Defendants.
                                         /

                                CASE MANAGEMENT ORDER

       IT IS HEREBY ORDERED:
 Amend Answer Without Leave                                                FEBRUARY 26, 2020
 Motions to Join Parties or Amend Pleadings                                MARCH 5, 2020
 Rule 26(a)(1) Disclosures                                                 MAY 15, 2020
 Disclose Name, Address, Area of Expertise and                  Plaintiff: JUNE 12, 2020
 provide a short summary of expected testimony                Defendants: JUNE 26, 2020
 of all testifying experts (Rule 26(a)(2)(A))
 Disclosure of Expert Witness Reports                           Plaintiff: SEPTEMBER 8, 2020
 (Rule 26(a)(2)(B))                                           Defendants: OCTOBER 5, 2020
 Completion of Discovery                                                   NOVEMBER 20, 2020
 Pre-motion Conference Requests                                            DECEMBER 31, 2020
 Interrogatories will be limited to:                                       25 single part questions
 (Single Part Questions)                                                   per side
 Depositions will be limited to:                                           15 per side
 (Fact Witnesses Per Side)
 Requests for Admission will be limited to:                                 25 per side
 (Per Side)
 Requests for Document Production will be limited to:                       25 per party group
 (Per Party Group)
 ADR To Take Place On Or Before:                                            APRIL 22, 2020



1. JOINDER OF PARTIES AND AMENDMENTS OF PLEADINGS: All motions for joinder
   of parties and all motions to amend the pleadings must be filed by the date set forth in the table
   above.
2. DISCLOSURES AND EXCHANGES: Deadlines for exchange of Rule 26(a)(1) disclosures,
   names of lay witnesses, identification of experts, voluntary exchange of documents, and
   disclosure of expert reports under Rule 26(a)(2), if applicable, are ordered as set forth in the
   table above.
  Case 1:19-cv-00963-JTN-RSK ECF No. 14 filed 02/05/20 PageID.98 Page 2 of 4



3. DISCOVERY: All discovery proceedings shall be completed no later than the date set forth
   in the table above, and shall not continue beyond this date. Discovery shall proceed regardless
   of the motions pending before this court. All interrogatories, requests for admissions, and other
   written discovery requests must be served no later than thirty days before the close of
   discovery. All depositions must be completed before the close of discovery. Interrogatories
   will be limited as set forth in the table above. Depositions will be limited as set forth in the
   table above. There shall be no deviations from this order without prior approval of the court
   upon good cause shown. Time limitations for depositions set forth in Rule 30(d)(1) apply to
   this case.
4. MOTIONS:
       a. Non-dispositive
       Non-dispositive motions shall be filed in accordance with W.D. Mich. LcivR. 7.3. They
       may be referred to a magistrate judge in Grand Rapids, Michigan, pursuant to 28 U.S.C.
       § 636(b)(1)(A). In accordance with 28 U.S.C. § 471, et seq., it is the policy of this Court
       to prohibit the consideration of discovery motions unless accompanied by a certification
       that the moving party has made a reasonable and good faith effort to reach agreement with
       opposing counsel on the matters set forth in the motion. See W.D. Mich. LcivR 7.1(d).
       b. Dispositive
               i. Pre-Motion Conference
                       (1) A pre-motion conference with the Court is required before filing
                           any dispositive motion, except no pre-motion conference is required
                           before filing a post-trial motion, a bankruptcy appeal, or a dispositive
                           motion in a case referred to a magistrate judge.
                       (2) To arrange a pre-motion conference, the movant shall file a Pre-Motion
                           Conference Request, not to exceed three (3) pages, with a brief
                           description of the grounds for such a motion. Each party served with a
                           Pre-Motion Conference Request must file a Response to the Pre-Motion
                           Conference Request within seven (7) days; the response shall not exceed
                           three (3) pages. Opposition to requests for a pre-motion conference will
                           not be considered.
                       (3) At the pre-motion conference, the Court will determine a briefing
                           schedule.
               ii. Statements of Material Facts on Motion for Summary Judgment
                       (1) Upon any motion for summary judgment pursuant to Rule 56 of the
                           Federal Rules of Civil Procedure, there shall be annexed to the motion
                           a separate, short and concise statement, in numbered paragraphs, of the
                           material facts as to which the moving party contends there is no genuine
                           issue to be tried. Each paragraph must be followed by citation to the
                           evidence. Failure to submit such a statement may constitute grounds for
                           denial of the motion.


                                                -2-
Case 1:19-cv-00963-JTN-RSK ECF No. 14 filed 02/05/20 PageID.99 Page 3 of 4



                 (2) There shall be annexed to the response to the motion for summary
                     judgment a correspondingly numbered paragraph responding to each
                     numbered paragraph in the statement of the moving party, and if
                     necessary, additional paragraphs containing a separate, short and
                     concise statement of additional material facts as to which is it contended
                     that there exists a genuine issue to be tried. Each paragraph must be
                     followed by citation to the evidence.
                 (3) Each numbered paragraph in the statement of material facts set forth in
                     the statement required to be served by the moving party will be deemed
                     to be admitted for purposes of the motion unless specifically
                     controverted by a correspondingly numbered paragraph in the statement
                     required to be served by the opposing parties.
         iii. Filing of Dispositive Motion Papers
                 (1) No motion papers shall be filed until the motion has been fully
                     briefed.
                 (2) The movant must serve each party on the briefing schedule due date
                     with a hard copy of the motion, all supporting papers, and a cover letter
                     stating whom the movant represents and which documents are attached.
                     A copy of the proof of service only shall be filed.
                 (3) Opposing parties must serve the movant on the briefing schedule due
                     date with two copies of their response papers (one copy is for inclusion
                     in the later submission to Chambers pursuant to Administrative Order
                     07-026). A copy of the proof of service only shall be filed.
                 (4) Any further motion papers shall be served in the above manner on the
                     due date. A copy of the proof of service only shall be filed.
                 (5) Each party is responsible for filing its motion papers via ECF on the
                     day the motion is fully briefed, with the moving party first filing the
                     motion. Once the moving party has filed the motion, response and
                     reply documents may be electronically filed.              Pursuant to
                     Administrative Order 07-026, upon filing of the motion, the movant
                     shall also provide Chambers with a full set of courtesy copies of the
                     motion papers together with a cover letter specifying each document in
                     the package.
         iv. Dispositive motions must adhere to W.D. Mich. LcivR 7.2. If dispositive
             motions are based on supporting documents such as depositions or answers to
             interrogatories, then only those excerpts that are relevant to the motion shall be
             filed.
          v. Oral argument may be requested pursuant to W.D. Mich.LcivR 7.2(d). The
             Court may schedule oral argument or may, in its discretion, dispose of the
             motion without argument at the end of the briefing schedule. To request oral
             argument on a motion, state “ORAL ARGUMENT REQUESTED” in the
             caption and the heading of the brief.
                                          -3-
 Case 1:19-cv-00963-JTN-RSK ECF No. 14 filed 02/05/20 PageID.100 Page 4 of 4



               vi. In cases where counsel wishes to project evidence on the monitors in the
                   courtroom, projection of exhibits is accomplished by using the electronic
                   evidence presentation equipment in the courtroom. The evidence presentation
                   allows for the projection of the evidence on various monitors located at the
                   bench, the witness stand, the lectern, the jury box, and the counsel tables. This
                   technology eliminates the cumbersome process of handling paper evidence.
                   Counsel planning to use the equipment are encouraged to contact the Court’s
                   IT department well in advance of their court proceeding to inquire about
                   training and practice sessions. Practice sessions and testing of the equipment
                   must occur prior to the day of a scheduled court appearance. You may contact
                   the     Court’s     IT    department        by    sending      an    email     to
                   courttech@miwd.uscourts.gov or by calling (616) 456-2523. Information
                   concerning the features of the system are available at the court’s website:
                   www.miwd.uscourts.gov (click on Courtroom Technology link). Counsel is
                   also advised to notify chambers – in advance of the motion hearing – of its
                   intentions to use technology resources in the courtroom.
5. ALTERNATIVE DISPUTE RESOLUTION: In the interest of facilitating prompt resolution
   of this case, and the parties having voluntarily selected facilitative mediation, this matter shall
   be submitted to facilitative mediation. The parties have fourteen (14) days from the date of
   this Order to jointly choose one mediator. Plaintiff is responsible for e-filing notification of
   the name of the selected mediator. If the parties are unable to jointly select a mediator, they
   must notify the ADR Administrator,1 who will select a mediator for them. Once the mediator
   is selected, a Notice will issue regarding the method and schedule for the mediation conference.
6. SETTLEMENT: The parties are under an ongoing obligation to engage in good faith settlement
   negotiations.



 Dated: February 5, 2020                                 /s/ Janet T. Neff
                                                       JANET T. NEFF
                                                       UNITED STATES DISTRICT JUDGE




        1
         ADR Administrator, U.S. District Court, 399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI
49503; 616/456-2381; adr@miwd.uscourts.gov.
                                                    -4-
